
      
        DEPARTMENT OF TRANSPORTATION
        Federal Motor Carrier Safety Administration
        49 CFR Part 393
        [Docket No. FMCSA-2005-21259]
        RIN 2126-AA88
        Parts and Accessories Necessary for Safe Operation; Protection Against Shifting and Falling Cargo; Correction
        
          AGENCY:
          Federal Motor Carrier Safety Administration (FMCSA), DOT.
        
        
          ACTION:
          Notice of proposed rulemaking (NPRM) and request for comments; Correction.
        
        
          SUMMARY:

          The FMCSA published a notice of proposed rulemaking (NPRM) in the Federal Register on June 8, 2005, concerning request for comments on proposed revisions to the cargo securement requirements. The NPRM contained an incorrect docket number in which comments must be received.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Mr. Larry W. Minor, Director, Office of Bus and Truck Standards and Operations (MC-PS), Federal Motor Carrier Safety Administration; (202) 366-4009.
          Correction
          In proposed rule document 05-11332, in the June 8, 2005 Federal Register [70 FR 33430], correct the ADDRESSES section, introductory text, to read:
        
        
          ADDRESSES:
          You may submit comments identified by DOT DMS Docket Number FMCSA-2005-21259 * * *.
        
        
          Issued: June 16, 2005.
          Annette M. Sandberg,
          Administrator.
        
      
      [FR Doc. 05-12442 Filed 6-22-05; 8:45 am]
      BILLING CODE 4910-EX-P
    
  